Case: 20-40411   Document: 00516166706      Page: 1    Date Filed: 01/13/2022




           United States Court of Appeals
                for the Fifth Circuit                     United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                                                          January 13, 2022
                             No. 20-40411                   Lyle W. Cayce
                                                                 Clerk

   Domain Protection, L.L.C.,

                                                      Plaintiff—Appellant,

   Gary N. Schepps,

                                                                   Appellant,

                                versus

   Sea Wasp, L.L.C.,

                                                      Defendant—Appellee,


                        consolidated with
                          _____________

                             20-40518
                          _____________

   Domain Protection, L.L.C.,

                                                       Plaintiff—Appellee,

                                versus

   Sea Wasp, L.L.C.,

                                                  Defendant—Appellant.
Case: 20-40411        Document: 00516166706           Page: 2     Date Filed: 01/13/2022

                                       No. 20-40411




                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 4:18-CV-792


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
          For physical addresses, location is paramount. As the quip goes, the
   three most important things about real estate are location, location, location.
          The same is true for internet addresses. The right domain name can
   draw traffic to a site, making certain names extremely valuable. Consider
   these astounding prices for some Fifth Avenues of e-commerce:
   “business.com” sold for $345 million, “LasVegas.com” sold for $90 million,
   and “carinsurance.com” went for almost $50 million.1 The potential value
   of domain names has led to more than a decade of litigation over the
   ownership of the ones at issue in this case.
              This latest chapter in the dispute started well for the plaintiff. It
   obtained some preliminary relief and then a summary judgment ruling that
   the defendant had violated state and federal law. But it did not end well; a
   jury awarded no damages. So the plaintiff appeals seeking some remedy


          1
            Business.com Sold to RH Donnelley; Beating DJ, NYT and News Corp; Price $345
   Million,       Forbes            (July        26,       2007,       1:47         pm),
   https://www.forbes.com/2007/07/26/businesscom-donneley-advertising-tech-
   cx_pco_0726paidcontent.html?sh=2879669777f9; Michael Gargiulo, Exact Match
   Domains: How to Price These High-Value Assets, Forbes (Aug. 7, 2018, 8:30 am),
   https://www.forbes.com/sites/forbestechcouncil/2018/08/07/exact-match-domains-
   how-to-price-these-high-value-assets/?sh=51f131027437; Michael Gargiulo, What Exactly
   Is a Premium Domain Name, Forbes (July 6, 2021, 9:10 am),
   https://www.forbes.com/sites/forbestechcouncil/2021/07/06/what-exactly-is-a-
   premium-domain-name/?sh=5bf33d483050.




                                            2
Case: 20-40411      Document: 00516166706          Page: 3   Date Filed: 01/13/2022

                                    No. 20-40411


   while the defendant challenges the liability rulings. Given the mixed rulings,
   it is no surprise that both sides also want attorney’s fees. To top things off,
   the district court sanctioned the plaintiff’s lawyer for misconduct. We end
   up affirming the judgment except for the sanctions. And with three appeals
   arising from one lawsuit—one from the plaintiff, one from the defendant, one
   from the sanctioned lawyer—this case allows us to clarify when arguments
   should be made in responsive briefing and when they require a cross-appeal.
                                          I.
          When you type a domain name into your internet browser—say
   ca5.uscourts.gov for the multitudes wanting to read this opinion—and press
   enter, the computer brings you to the Fifth Circuit homepage. While this can
   happen in a flash, a lot is going on behind the scenes.
          Basically, it works like this: Registered domain names are listed in a
   giant database, called a registry. In that registry, each domain name is
   matched with a “nameserver.” When a computer user types a domain name
   into a browser, the registry connects it to the nameserver for that domain
   name. The nameserver then sends back to the computer the numerical
   internet protocol (IP) address for the domain name. One IP address for the
   Fifth Circuit website is 23.221.222.250. Using that address, the computer
   connects directly with the desired website. Once that happens, the website
   appears on the computer.
          Nameservers play an important part in this case. For now, the
   important thing to understand is that their function—translating a desired
   domain name into the associated IP address—is a key link in the sequence
   that connects users to websites. As a result, someone with access to a
   nameserver can modify it to direct internet traffic (and therefore ad revenue)
   to a different website than the one actually associated with the domain name.
          As for the parties before us, defendant Sea Wasp is an accredited
   registrar of internet domain names. A customer pays Sea Wasp to register




                                          3
Case: 20-40411     Document: 00516166706           Page: 4   Date Filed: 01/13/2022

                                    No. 20-40411


   available domain names. Plaintiff Domain Protection is one such customer;
   it had tens of thousands of domain names registered through Sea Wasp.
          A few months into the parties’ relationship, Sea Wasp learned there
   was litigation over whether Domain Protection had a right to those domain
   names. In fact, the domain names had been at the center of ownership
   controversy for years before our parties entered the picture.
          These earlier disputes help explain how we got to where we are today.
   Back in 2009, litigation over these domain names began after a party breached
   a contract. A court-approved settlement ultimately divided the domain
   names between two entities. One of those entities was Quantec, LLC, owned
   by Jeffrey Baron.
          Baron’s ownership of the domain names was short-lived. After Baron
   failed to pay his attorneys, a court ordered his assets—including the domain
   names owned by Quantec—into receivership.             Baron appealed.    See
   Netsphere, Inc. v. Baron, 703 F.3d 296 (5th Cir. 2012). While Baron’s appeal
   was pending, appellant Gary Schepps—one of Baron’s lawyers who was not
   getting paid—helped his law school friend Lisa Katz get a job at Quantec.
   She too started to complain that she was not getting paid.
          We reversed and remanded the receivership decision. Id. at 308–11.
   Still, more obstacles stood between Baron and the domain names. After the
   case was remanded, the district court ordered the receiver to return
   Quantec’s assets—including the domain names—to Katz. She was to hold
   the domain names as Quantec’s agent pending the resolution of various
   disputes.
          But that is not what happened. Instead, Schepps and Katz formed
   Domain Protection as a “liquidation vehicle” to sell the domain names to pay
   themselves the attorney’s fees and backpay they were owed. Katz was
   installed as the manager of Domain Protection and Schepps acted as the




                                         4
Case: 20-40411       Document: 00516166706             Page: 5     Date Filed: 01/13/2022

                                       No. 20-40411


   lawyer. Katz soon assigned Quantec’s domain names to Domain Protection
   with the intent to liquidate them.
          After the assignment, Quantec and others sued Katz to recover the
   domain names. In the wake of the lawsuit, a registrar named Fabulous (with
   whom the domain names were registered at the time) “locked” the domain
   names to prevent them from being sold or redirected to a different
   nameserver.2 This lock remained in place for the next few years.
          Enter at last Sea Wasp. In 2017, unaware of the ongoing ownership
   dispute, Sea Wasp purchased Fabulous’ assets. At that time, the domain
   names were still locked. But at some point in early 2018, Katz unlocked them
   and changed the nameservers to redirect internet traffic (and ad revenue).
   When Sea Wasp realized the nameservers had been changed, it restored the
   original ones and relocked the domain names. The lock prevented Domain
   Protection from transferring, selling, or modifying the domain names
   pending the resolution of the ownership dispute.
          In response, Domain Protection filed this lawsuit. It alleged that Sea
   Wasp had violated Title II of the Electronic Communications Privacy Act,
   also known as the Stored Communications Act, and the Texas Theft Liability
   Act. It also brought common-law claims for conversion, civil conspiracy, and
   tortious interference with contracts. Domain Protection sought preliminary
   injunctive relief, recovery of its property (control over the domain names),
   actual damages, and statutory damages.
          The district court granted Domain Protection preliminary injunctive
   relief requiring Sea Wasp to unlock the domain names. The district court



          2
              The Internet Corporation for Assigned Names and Numbers permits a registrar
   to deny holders the ability to transfer domain names when there is a reasonable dispute
   involving the identity of the holder. And a “lock” on a domain name refers to a system
   setting that a registrar can use to prevent a holder from accessing and altering the
   registration record for the domain name.




                                             5
Case: 20-40411         Document: 00516166706                Page: 6        Date Filed: 01/13/2022

                                            No. 20-40411


   eventually granted Domain Protection summary judgment on liability for all
   its claims except tortious interference.
           But at a trial on damages, a jury did not award Domain Protection
   anything. After the trial loss, Domain Protection unsuccessfully sought
   statutory damages under the Stored Communications Act.
           The district court’s final judgment ordered that Domain Protection
   take nothing and dismissed the case with prejudice. The court also refused
   to award either side attorney’s fees.                Earlier, however, the court had
   sanctioned Schepps $7,110.50 for deceiving the court about his financial
   interest in Domain Protection.
           These rulings generated three appeals. Domain Protection seeks the
   following relief: a return of property for its conversion claim and statutory
   damages and attorney’s fees on its Stored Communications Act claim. In its
   cross-appeal, Sea Wasp argues that Domain Protection lacked Article III
   standing to bring this suit in the first place, that the court erred in ruling that
   Sea Wasp violated federal and state law, and that it is entitled to attorney’s
   fees for ultimately prevailing on the Texas Theft Liability Act claim. In
   addition to the parties’ appeals, attorney Schepps challenges the sanctions.
                                                  II.
           We start with Sea Wasp’s claim that the district court lacked
   jurisdiction over this lawsuit.3 That is so, according to Sea Wasp, because
   Domain Protection did not suffer an injury sufficient to give it Article III
   standing to bring this suit. Lujan v. Defs. of Wildlife, 504 U.S. 555, 562 (1992).


           3
              Sea Wasp raises this jurisdictional challenge in its cross-appeal. But a “cross-
   appeal . . . is not necessary to challenge the subject-matter jurisdiction of the district court,
   under the well-established rule that both district court[s] and appellate courts are obliged
   to raise such questions on their own initiatives.” 15A Charles Alan Wright &
   Arthur R. Miller, Federal Practice and Procedure § 3904 (3d ed. 2021).
   This argument thus should have been raised in the appellee’s brief. We discuss more below
   about the limited role of cross-appeals.




                                                  6
Case: 20-40411         Document: 00516166706              Page: 7       Date Filed: 01/13/2022

                                          No. 20-40411


   Its argument is essentially as follows: Because Katz did not have authority to
   assign the domain names to Domain Protection, Domain Protection is not the
   rightful holder of them and thus cannot claim it was injured by something
   that happened to the domain names.
           Sea Wasp’s argument does not go to Article III standing. By arguing
   that the assignment between Katz and Domain Protection was invalid, Sea
   Wasp is asserting that Domain Protection has no contractual right to the
   domain names or to claims arising out of them. Whether a party has a
   “contractual right to bring this suit” is not a question of Article III standing.
   Maxim Crane Works, L.P. v. Zurich Am. Ins. Co., 11 F.4th 345, 350 (5th Cir.
   2021) (per curiam); Cotton v. Certain Underwriters at Lloyd’s of London, 831
   F.3d 592, 594 (5th Cir. 2016); see also SM Kids, LLC v. Google LLC, 963 F.3d
   206, 211 (2d Cir. 2020); Novartis Seeds, Inc. v. Monsanto Co., 190 F.3d 868,
   871 (8th Cir. 1999). “Contractual standing” is instead an issue of contract
   interpretation that goes to the merits of a claim. Perry v. Thomas, 482 U.S.
   483, 492 (1987); Maxim Crane, 11 F.4th at 350.
           Looking beyond the contract context, a dispute about ownership of an
   asset—a frequent source of litigation—does not deprive a federal court of
   jurisdiction. See Webb v. City of Dallas, 314 F.3d 787, 791 (5th Cir. 2002)
   (recognizing that it was sufficient for Article III standing that the plaintiffs
   alleged they owned disputed land even if they “may ultimately fail to prove
   ownership”).4 Imagine a diversity suit seeking to recover allegedly stolen



           4
              Sea Wasp incorrectly cites several cases from other circuits as having held that a
   plaintiff must prevail in an ownership dispute to establish Article III standing. Two of the
   cases did not involve an ownership dispute. See In re Bay Circle Props., 955 F.3d 874, 878
   (11th Cir. 2020); Tal v. Hogan, 453 F.3d 1244, 1254 (10th Cir. 2006). The injury-in-fact
   problem was that the plaintiffs admitted that someone else owned the property at issue.
   Bay Circle, 955 F.3d at 878; Tal, 453 F.3d at 1254. If Domain Protection likewise asserted
   no property interest in the domain names, that would be an Article III problem. The other
   case properly treated a plaintiff’s failure to meet a statutory requirement of having a
   “property interest in the regulated land” as a merits question subject to Rule 12(b)(6)




                                                7
Case: 20-40411         Document: 00516166706               Page: 8      Date Filed: 01/13/2022

                                          No. 20-40411


   jewelry. Not possessing the jewelry is the plaintiff’s Article III injury. The
   defendant may defend the claim on the ground that the plaintiff never had a
   right to the jewelry. But that argument goes to the merits question of who
   owns the jewelry. See id.; see also Glen v. Am. Airlines, Inc., 7 F.4th 331 (5th
   Cir. 2021) (explaining that challenge to plaintiff’s ownership of property he
   sought to recover “goes to the merits of [his] claim, not his standing”). If
   the law were otherwise, the entire lawsuit over the disputed jewelry would be
   resolved as a question of jurisdiction.
           Substitute domain names for jewelry and this case is no different. It is
   enough for Article III’s injury-in-fact requirement that Domain Protection
   contended when filing suit that it did not possess domain names it owned.
   Deciding who actually owns those names is a merits question. As a result,
   there is no jurisdictional problem with this lawsuit.
                                                III.
           Because there is federal jurisdiction over this lawsuit, we can consider
   Domain Protection’s appeal. It raises three issues, each searching for some
   relief after it established liability.
                                                A.
           Domain Protection first looks for relief on its conversion claim. The
   jury awarded it zero damages for conversion, a finding that Domain
   Protection does not appeal. But it argues it is entitled to return of the
   converted property.
           It is true that “[a] plaintiff who establishes conversion is entitled to
   return of the property.” Winkle Chevy-Olds-Pontiac, Inc. v. Condon, 830
   S.W.2d 740, 746 (Tex. App.—Corpus Christi 1992, writ dism’d). But there
   must be property to return. Sea Wasp has already returned the relevant



   dismissal rather than a jurisdictional issue. See Gerber v. Herskovitz, 14 F.4th 500, 510 (6th
   Cir. 2021) (quoting 42 U.S.C. § 2000cc-5(5)).




                                                 8
Case: 20-40411      Document: 00516166706           Page: 9   Date Filed: 01/13/2022

                                     No. 20-40411


   property—the domain names. After the preliminary injunction ordered it to
   do so, Sea Wasp unlocked the registration records for the domain names,
   thus returning them to Domain Protection. Domain Protection asserts that
   there are other domain names that Sea Wasp failed to return but does not
   provide any evidence to support that claim. Of the 31 domain names that
   Domain Protection identifies as unreturned, 29 were lost because of Domain
   Protection’s own conduct; it let their registrations expire. The remaining
   two were returned. To the extent others might be challenging Domain
   Protection’s ownership of certain domain names, that cannot be remedied in
   a suit against Sea Wasp.
          As Domain Protection did not identify any property Sea Wasp has not
   returned, the district court did not err.
                                          B.
          Next, Domain Protection seeks a remedy on its successful Stored
   Communications Act claim. It contends that even when a plaintiff cannot
   prove actual damages, the statute awards at least $1,000 per violation. The
   relevant language is that a “court may assess as damages . . . the sum of the
   actual damages suffered by the plaintiff[,] but in no case shall a person
   entitled to recover receive less than the sum of $1,000.” 18 U.S.C. § 2707(c).
   Rather than reading the statute to automatically give a plaintiff $1,000 for
   each violation, the district court viewed the $1,000 provision as a floor on
   damages only once the plaintiff has proven some damages.
          We agree that the $1,000 provision kicks in only if a plaintiff has
   suffered actual damages. In addressing nearly identical language in the
   Privacy Act, see 5 U.S.C. § 552a(g)(4)(A), the Supreme Court concluded that
   “person entitled to recover” refers back to the party that suffers “actual
   damages.” Doe v. Chao, 540 U.S. 614, 620 (2004). Two circuits have held
   that this reasoning should apply to the same terms in the Stored
   Communications Act. Vista Mktg., LLC v. Burkett, 812 F.3d 954, 964–75
   (11th Cir. 2016); Van Alstyne v. Elec. Scriptorium, Ltd., 560 F.3d 199, 204–208




                                           9
Case: 20-40411      Document: 00516166706            Page: 10     Date Filed: 01/13/2022

                                      No. 20-40411


   (4th Cir. 2009). Last year, we said the same in an unpublished opinion. See
   Hovanec v. Miller, 831 F. App’x 683, 685 (5th Cir. 2020). We endorse the
   reasoning of those opinions and see no need to repeat it.
          Because Domain Protection did not prove actual damages, it is not
   entitled to statutory damages.
                                           C.
          The final place Domain Protection looks for a recovery is attorney’s
   fees. It argues that the district court erred in holding that attorney’s fees are
   discretionary under the Stored Communications Act. Once again, the words
   of the statute do not help Domain Protection.
          The law first provides that a “person aggrieved by any violation of [the
   Act] . . . may, in a civil action, recover . . . such relief as may be appropriate.”
   18 U.S.C. § 2707(a) (emphasis added). The following subsection then states
   that “appropriate relief includes (1) such preliminary and other equitable or
   declaratory relief as may be appropriate; (2) damages under subsection (c);
   and (3) a reasonable attorney’s fee and other litigation costs reasonably
   incurred.” Id. § 2707(b). The subsection on damages provides that “[i]n the
   case of a successful action to enforce liability under this section, the court
   may assess the costs of the action, together with reasonable attorney fees
   determined by the court.” Id. § 2707(c) (emphasis added).
          “May” is a word of discretion. Fogerty v. Fantasy, Inc., 510 U.S. 517,
   533 (1994). Given the repeated use of “may” in the Stored Communications
   Act’s relief provision, it seems straightforward that the Act allows but does
   not require an award of fees to a successful party.
          Domain Protection’s argument to the contrary does not overcome the
   statutory grant of discretion. It tries to avoid the “may” in section 2707(a)
   by arguing that it does not apply to the enumerated relief that follows in
   section 2707(b). Viewed on its own, section 2707(b)(3) would say that
   appropriate relief includes attorney’s fees, which Domain Protection




                                           10
Case: 20-40411     Document: 00516166706           Page: 11   Date Filed: 01/13/2022

                                    No. 20-40411


   contends would be a mandatory fee provision. But the best reading is that
   the discretionary “may” in section 2707(a) is prefatory to the “attorney’s
   fee” provision in section 2707(b)(3).
          Domain Protection counters that connecting the two provisions would
   result in a redundancy.     The provision for injunctive relief in section
   2707(b)(1) repeats the “as may be appropriate language” that appears in
   section 2707(a). Yet some repetition is acceptable, especially when the
   injunctive relief provision covers preliminary relief that would not depend on
   proving a violation of the statute. Cuozzo Speed Techs., LLC v. Lee, 579 U.S.
   261, 294 (2016) (Alito, J., concurring in part and dissenting in part)
   (“Language is not superfluous when it removes any doubt about a point that
   might otherwise be unclear.” (citation omitted)); see also Antonin
   Scalia      &    Bryan      A.    Garner,         Reading      Law:     The
   Interpretation of Legal Texts                    176–77 (2012) (“Sometimes
   drafters do repeat themselves and do include words that add nothing of
   substance, either out of a flawed sense of style or to engage in the ill-
   conceived but lamentably common belt-and-suspenders approach.”). And
   Domain Protection’s argument suffers from a much bigger problem under
   the surplusage canon: Its reading of the statute would give no meaning to the
   discretionary language appearing in both sections 2707(a) and (c). See
   Microsoft Corp. v. i4i Ltd., 564 U.S. 91, 106 (2011) (“But the canon against
   superfluity assists only where a competing interpretation gives effect to
   ‘every clause and word of a statute.’” (citations omitted)).
          Attorney’s fees are thus discretionary when a plaintiff proves a
   violation of the Stored Communications Act. See Vista Mktg., 812 F.3d at
   977–79. The district court reasonably exercised that discretion in denying




                                           11
Case: 20-40411       Document: 00516166706              Page: 12       Date Filed: 01/13/2022

                                         No. 20-40411


   fees based on its finding that “Domain Protection has time and again litigated
   in an unbecoming manner, distorted the record, and misstated the law.”5
                                             ***
           Domain Protection’s attempt to recover damages or attorney’s fees in
   this litigation comes up empty. We affirm the take-nothing judgment entered
   against it.
                                              IV.
         Our affirming the judgment entered against Domain Protection
   streamlines Sea Wasp’s cross-appeal.
                                               A.
         Most of Sea Wasp’s appeal challenges the district court’s summary
   judgment rulings finding it liable under both federal and state law. Despite
   those rulings, however, the court ultimately entered a judgment “that
   Plaintiff takes nothing and that Plaintiff’s case against Defendant is
   DISMISSED WITH PREJUDICE.” In other words, Sea Wasp won the war
   even if it lost some battles along the way. Because the final judgment was a
   full victory for Sea Wasp, it is not an aggrieved party entitled to bring a cross-
   appeal. Cooper Indus., Ltd. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 876 F.3d
   119, 126 (5th Cir. 2017).
         This point bears further explanation because there is a recurring
   misunderstanding about when filing a cross-appeal is appropriate as opposed
   to asserting in the appellee’s brief alternative grounds supporting the
   judgment. See Maxim Crane, 11 F.4th at 350–51 (holding that alternative


           5
              Domain Protection also argues that the district court violated due process by
   denying the fee request without providing Domain Protection notice and an opportunity to
   be heard. But there is no constitutionally protected property interest in discretionary
   attorney’s fees, so there is no due process right. See Horton v. City of Smithville, 117 F.
   App’x 345, 348 (5th Cir. 2004) (“We have recognized that discretionary statutes do not
   give rise to constitutionally-protected property interests.”).




                                               12
Case: 20-40411       Document: 00516166706             Page: 13       Date Filed: 01/13/2022

                                        No. 20-40411


   ground for affirming should not have been raised via cross-appeal); Cooper
   Indus., 876 F.3d at 126–27 (same). This is not just an academic point. Cross-
   appeals are inefficient. They “complicate[] briefing schedules and the
   number and length of the briefs in ways that may generate more confusion
   than enlightenment.” Maxim Crane, 11 F.4th at 350 (quoting 15A Wright
   & Miller, supra, § 3904). Cross-appeals should thus be confined to their
   proper place.
         Justice Brandeis explained that a cross-appeal is necessary when the
   appellee wants to “attack the decree with a view either to enlarging his own
   rights thereunder or of lessening the rights of his adversary.” United States
   v. Am. Ry. Express Co., 265 U.S. 425, 435 (1924). The focus is on whether the
   party is seeking a change in the decree, or what we today call the judgment.
   That makes sense because we “review judgments, not opinions.” Cooper
   Indus., 876 F.3d at 126. Thus a “cross-appeal is generally not proper to
   challenge a subsidiary finding or conclusion when the ultimate judgment is
   favorable to the party cross-appealing.”6 Id. (quoting Nat’l Union Fire Ins.
   Co. of Pittsburgh v. W. Lake Acad., 548 F.3d 8, 23 (1st Cir. 2008)).
         Consider a simple personal injury case in which the jury finds the
   defendant was negligent but then awards no damages. The resulting take-
   nothing judgment does not injure the defendant, so it could not file a cross-
   appeal challenging the subsidiary finding of liability.
         What the defendant in our hypothetical could do is defend the take-
   nothing judgment on the alternative ground that it was not negligent. Maxim
   Crane, 11 F.4th at 350; 15A Wright & Miller, supra, at 13
   (“[A]rguments that support the judgment as entered can be made without a
   cross-appeal.”). The place for such arguments that support a judgment is in




           6
             Sea Wasp could have appealed the preliminary injunction after it issued but did
   not. See 28 U.S.C. § 1292(a)(1).




                                              13
Case: 20-40411      Document: 00516166706            Page: 14   Date Filed: 01/13/2022

                                      No. 20-40411


   the appellee’s brief. That is the where Sea Wasp should have put its
   challenge to the district court’s liability rulings.
         Even if we were inclined to look past the procedural misstep and treat
   Sea Wasp’s cross-appeal on liability as an alternative ground for affirming its
   win, there is no need to consider an alternative ground when we have
   affirmed for the reasons the district court relied on. Because we have
   affirmed the take-nothing judgment on the ground that Domain Protection is
   not entitled to damages or fees, we do not consider the liability issues.
                                           B.
          A cross-appeal is necessary, however, for the other issue Sea Wasp
   raises. Sea Wasp argues it is entitled to attorney’s fees for successfully
   defending the Texas Theft Liability Act claim. Because the district court did
   not award those fees, on this issue Sea Wasp is seeking something the
   judgment did not include. Am. Ry. Express Co., 265 U.S. at 435.
          The Texas theft statute provides that “[e]ach person who prevails in
   a suit under this chapter shall be awarded court costs and reasonable and
   necessary attorney’s fees.”         Tex. Civ. Prac. & Rem. Code
   § 134.005(b). Unlike the Stored Communications Act fee provision we
   addressed earlier, this one contains a “shall” making fees “mandatory”
   when a party prevails. Merritt Hawkins & Assocs., L.L.C. v. Gresham, 861 F.3d
   143, 155 (5th Cir. 2017). And a defendant generally prevails when it obtains
   dismissal of a Texas Theft Liability Act claim. See id. at 156.
          Sea Wasp thus contends it is entitled to fees because the judgment
   dismissed the theft claim after the jury refused to award damages. The
   district court thought otherwise, concluding that the preliminary injunction




                                           14
Case: 20-40411        Document: 00516166706              Page: 15       Date Filed: 01/13/2022

                                          No. 20-40411


   it entered against Sea Wasp meant this claim was a wash with neither party
   prevailing.7
           When both sides achieve some litigation victories on a claim, there
   may not be a prevailing party. See, e.g., PlainsCapital Bank v. Jani, 2015 WL
   7303934, at *3 (Tex. App.—Fort Worth Nov. 19, 2015, pet. denied) (neither
   party prevailed); Mendleski v. Silvertooth, 798 S.W.2d 30, 32 (Tex. App.—
   Corpus Christi 1990, no writ) (same); Schlobohm v. Pepperidge Farm, 806 F.2d
   578, 584 (5th Cir. 1986) (same); Tunison v. Cont’l Airlines Corp., 162 F.3d
   1187, 1191 (D.C. Cir. 1998) (same, citing cases); see also Travel Music of San
   Antonio, Inc. v. Douglas, 2002 WL 1058527, at *3 (Tex. App.—San Antonio
   May 29, 2002, pet. denied) (neither side prevailed under Texas Theft
   Liability Act when plaintiff dismissed before trial). Finding no prevailing
   party was sound here. Not only did Domain Protection obtain an early win
   with the preliminary injunction, but by unlocking the domain names that
   injunction may have contributed to Domain Protection’s later failure to
   prove damages. It would be odd—and seemingly undermine the goal of
   mitigating damages—if a plaintiff’s obtaining preliminary relief in a case later
   means it has to pay defense fees if it no longer has damages to recover. The
   district court thus was entitled to conclude that neither side prevailed.
           The intermediate Texas case Sea Wasp relies on does not counsel
   otherwise. See Glattly v. Air Starter Components, Inc., 332 S.W.3d 620, 640–
   41 (Tex. App.—Houston [1st Dist.] 2010, pet. denied).8 Glattly does not


           7
             The district court also believed that Domain Protection’s ability to establish
   standing precluded an award of fees to Sea Wasp under the Texas statute. As standing
   (whether of the constitutional or statutory variety) is not a form of relief that Domain
   Protection obtained, we disagree with that rationale for denying fees.
           8
             As an intermediate Texas decision, Glattly is persuasive authority to factor into
   our Erie guess but not decisive. See Commissioner v. Bosch, 387 U.S. 456, 465 (1967)
   (recognizing that decisions of lower state courts are not controlling “where the highest
   court of the State has not spoken to the point”); West v. American Tel. & Tel. Co., 311 U.S.
   223, 237 (1940) (“Where an intermediate appellate state court rests its considered
   judgment upon the rule of law which it announces, that is a datum for ascertaining state law




                                               15
Case: 20-40411        Document: 00516166706                Page: 16        Date Filed: 01/13/2022

                                           No. 20-40411


   answer the fee question for a party in Sea Wasp’s situation and, if anything,
   indicates that such a defendant is not entitled to fees. In Glattly, the plaintiff
   was seeking fees on appeal after it had established liability on its theft claim
   but obtained zero damages. That failure to obtain relief meant it was not
   entitled to fees. Id. at 641. To show it had prevailed, the plaintiff also tried
   to invoke the permanent injunction it obtained after trial preventing use of its
   trade secrets, but the court found the argument forfeited and also mistaken
   given “that the Texas Theft Liability Act does not authorize injunctive
   relief.”9 Id. Thus, the direct lesson from Glattly is that Domain Protection—
   as a plaintiff that won on liability and even obtained an injunction but lost on
   damages—is not entitled to fees on its theft claim.
           But Domain Protection is not seeking fees on this claim, Sea Wasp is.
   The more notable feature of Glattly, then, is that the defendant that was
   enjoined but ultimately defeated the damages claim—sound familiar?—was


   which is not to be disregarded by a federal court unless it is convinced by other persuasive
   data that the highest court of the state would decide otherwise.”). In any event, for the
   reasons we explain, we conclude that it does not support Sea Wasp’s fee request and if
   anything undermines it. See Temple v. McCall, 720 F.3d 301, 307 (5th Cir. 2013) (explaining
   that when an intermediate state court decision is meaningfully distinguishable, “we are not
   bound by its holding nor required to identify other persuasive data” to show the state high
   court would not follow it).
           9
             Sea Wasp relies heavily on this language from Glattly, but for a number of reasons
   it does not help its cause. First, Glattly involved a post-trial injunction whereas the district
   court issued a preliminary injunction against Sea Wasp. That distinction already impacts
   one thing we have noted—that the preliminary injunction may have undermined Domain
   Protection’s request for damages at trial. Jurisprudentially, preliminary equitable relief is
   on firmer footing as Texas has long recognized that “a district court has constitutional and
   statutory authority to issue writs of injunction,” with only permanent injunctions facing a
   number of additional requirements. Morgan v. Morgan, 657 S.W.2d 484, 494 (Tex. App.—
   Houston [1st Dist.] 1983, writ dism’d) (citing Tex. Const. art. V, § 8, Tex. Rev.
   Civ. Stat. Ann. art. 4642 (1940)). Second, as a factual matter it appears the Glattly
   injunction did not rely on the theft statute as it was directed at trade secrets. Glattly, 332
   S.W.3d at 630 (quoting “an injunction prohibiting Specialized, Glattly, and Molina from
   using Air Starter’s trade secrets”). Finally, even if it was improper to preliminarily enjoin
   Sea Wasp based on likely violations of the Texas Theft Liability Act, Sea Wasp did not
   appeal that injunction, so it has to be accepted for purposes of the fee inquiry.




                                                 16
Case: 20-40411      Document: 00516166706           Page: 17   Date Filed: 01/13/2022

                                     No. 20-40411


   not awarded fees and did not even ask for them. If anything from Glattly
   informs our Erie guess, it is that the party most similarly situated to Sea Wasp
   did not receive fees. At a more general level, Glattly supports the district
   court’s middle ground—fees for neither side—as it is yet another case
   showing there may be no prevailing party in a case with conflicting results.
          We conclude that the Supreme Court of Texas would also take that
   reasonable approach that courts have long recognized under other
   “prevailing party” statutes. The Texas high court looks to federal law in
   defining “prevailing party.” See Intercontinental Group Partnership v. KB
   Home Lone Star, L.P., 295 S.W.3d 650, 653 (Tex. 2009) It is noteworthy,
   then, that in our circuit a plaintiff like Sea Wasp that obtains a preliminary
   injunction may be entitled to prevailing party status. See Dearmore v.
   Garland, 519 F.3d 517 (5th Cir. 2008). The standard used by both Texas and
   federal courts is whether the preliminary relief resulted in a “material change
   in the legal relationship between the parties.” Id. at 524; see Buckhannon Bd.
   & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603
   (2001); see also Intercontinental Group, 295 S.W.3d at 654 (quoting “material
   alteration of the legal relationship of the parties” standard). The injunction
   here effectuated that change by requiring Sea Wasp to unlock the domain
   names. As a result, both sides prevailed in some aspects of this suit and the
   district court did not err in refusing to award fees.
                                          V.
          The third and final appeal challenges the sanctions imposed against
   Schepps.     Sea Wasp filed two motions for sanctions alleging various
   misconduct on Schepps’s part. The court rejected most of the grounds but
   found that “Schepps acted in bad faith in concealing his financial interest in
   the case by filing documents with the Court which purposefully omitted his
   interest.”    In the court’s view, Schepps should have disclosed in the
   Certificate of Interested Persons his and Katz’s role in creating Domain
   Protection and that they stood to gain if the company prevailed. In addition




                                          17
Case: 20-40411     Document: 00516166706            Page: 18    Date Filed: 01/13/2022

                                     No. 20-40411


   to citing Federal Rule of Civil Procedure 7.1, which requires a corporate party
   to file the certificate at the outset of each lawsuit, the court cited the Eastern
   District of Texas’s local rule that “[a] lawyer owes candor, diligence, and
   utmost respect to the judiciary.” See Fed. R. Civ. P. 7.1; E.D. Tex.
   Local Rule AT-3. The court required Schepps to pay Sea Wasp the cost
   of preparing its second sanctions motion, which is the one that cited
   Schepps’s failure to identify his interest in Domain Protection.
          Schepps challenges both the procedure and substance of the sanctions
   ruling. We review the imposition of sanctions for abuse of discretion. United
   States v. Brown, 72 F.3d 25, 28 (5th Cir.1995). The alleged misconduct is one
   of nondisclosure. So there must have been some duty for Schepps to disclose
   his connection to Domain Protection. See generally Chiarella v. United States,
   445 U.S. 222, 228–29 (1980) (recognizing the common law rule that an
   omission qualifies as fraud only when there is a duty to disclose).
          The Rules of Civil Procedure do not require this disclosure. Rule 7.1
   requires a corporate party to “identif[y] any parent corporation and any
   publicly held corporation owning 10% or more of its stock.” Fed. R. Civ.
   P. 7.1(a)(1). On its face, that does not cover Schepps’s creditor relationship
   with Domain Protection. And we see no authority interpreting the rule to
   require such a relationship. What is more, the corporate relationships that
   must be disclosed under Rule 7.1 are those that might warrant a judge’s
   disqualification based on a holding in such an entity. See id. committee note
   on rules—2002 (explaining that the disclosure requirement “reflects the
   ‘financial interest’ standard” that governs disqualification under “Canon
   3C(1)(c) of the Code of Conduct for United States Judges”). Of course, as
   an attorney in the case, Schepps was already known to the court for recusal
   purposes.
          That leaves the general duty of candor that is part of the local rules
   and a lawyer’s professional obligations. The duty of candor extends beyond
   not making false statements. An omission may also violate the duty. For




                                          18
Case: 20-40411     Document: 00516166706           Page: 19   Date Filed: 01/13/2022

                                    No. 20-40411


   example, an attorney was sanctioned when he sought a continuance citing his
   recent retention by the creditors’ committee without disclosing that he was
   already familiar with the case because of work for a particular creditor. In re
   Renco, Inc., 838 F.2d 212, 218 (7th Cir. 1988). That nondisclosure was
   “highly relevant to the question of whether the bankruptcy judge should have
   granted a continuance.” Id. A relevance requirement is consistent with the
   general principle that nondisclosures are actionable only when the omitted
   fact is material. See Bombardier Aerospace Corp. v. SPEP Aircraft Holdings,
   LLC, 572 S.W.3d 213 (Tex. 2019).
          Consequently, Schepps’s failure to disclose his relationship with
   Domain Protection is sanctionable for violating the duty of candor only if that
   relationship was relevant to some decision in this case. That relevance is not
   apparent from the record. But recognizing the complexity of this case and
   the district court’s much greater familiarity with it, we believe a remand is
   appropriate for the court to identify when Schepps should have disclosed his
   relationship with Domain Protection and why his failure to do so mattered.
   Because that remand will allow the parties an opportunity to brief this
   question, we need not decide Schepps’s procedural challenges to the
   sanctions ruling that we are vacating.
                                        ***
          The judgment is AFFIRMED except for the sanctions. We
   VACATE the sanctions and REMAND for further proceedings.




                                            19